 

Exhibit 10.2

 

[tv489585_ex10-2img1.jpg]

 

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

    March 22, 2018 To: Accelerate Diagnostics, Inc.     3950 South Country Club,
Suite 470     Tucson, AZ 85714     Attention: General Counsel     Telephone
No.:   +1 (520) 365-3100  

 

Re: Forward Stock Purchase Transaction

 

 

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between JPMorgan Chase
Bank, National Association, London Branch (“JPMorgan”) and Accelerate
Diagnostics, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.           This Confirmation evidences a complete binding agreement between
Counterparty and JPMorgan as to the terms of the Transaction to which this
Confirmation relates. This Confirmation (notwithstanding anything to the
contrary herein) shall be subject to an agreement in the form of the 2002 ISDA
Master Agreement (the “Master Agreement”) as if JPMorgan and Counterparty had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) (i) the election of US Dollars (“USD”) as
the Termination Currency, and (ii) (a) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Master Agreement shall apply to JPMorgan
with a “Threshold Amount” of three percent of the shareholders’ equity of
JPMorgan, (b) the phrase “, or becoming capable at such time of being declared,”
shall be deleted from clause (1) of such Section 5(a)(vi), (c) “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of JPMorgan’s (or its subsidiaries’) banking
business and (d) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”) on the Trade Date. In the event of any inconsistency between
the provisions of the Master Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no transaction other than the Transaction
to which this Confirmation relates shall be governed by the Master Agreement.

 



JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 



 

 

2.           The Transaction constitutes a Share Forward for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

      Trade Date: March 23, 2018     Effective Date: March 27, 2018, subject to
cancellation of the Transaction as provided in Section 7(c) “Early Unwind”
below.     Seller: JPMorgan     Buyer: Counterparty     Shares: The shares of
common stock, $0.001 par value, of Counterparty (Ticker Symbol: “AXDX”).    
Number of Shares: Initially 1,858,500 Shares. On each Settlement Date, the
Number of Shares shall be reduced by the Daily Number of Shares delivered by
JPMorgan to Counterparty on such Settlement Date.       Daily Number of Shares:
For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by JPMorgan in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.     Maturity Date: March 15,
2023 (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).     Forward Price: $24.25     Prepayment: Applicable    
Prepayment Amount: $45,068,625.00     Prepayment Date: The Effective Date, so
long as no cancellation of the Transaction has occurred as provided in Section
7(c) “Early Unwind.”     Exchange: The NASDAQ Capital Market     Related
Exchange(s): All Exchanges; provided that Section 1.26 of the Equity Definitions
shall be amended to add the words “United States” before the word “exchange” in
the tenth line of such section.

 

2

 

 

Calculation Agent:

JPMorgan; provided that following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Master
Agreement with respect to which JPMorgan is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Counterparty of such failure, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent.

 

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation by
the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will the Calculation Agent be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it.

    Settlement Terms:       Physical Settlement: Applicable.  In lieu of Section
9.2(a)(iii) of the Equity Definitions, JPMorgan will deliver to Counterparty the
Daily Number of Shares for the related Valuation Date on the relevant Settlement
Date.     Valuation Dates:

(a) Any Scheduled Trading Day following the Effective Date designated by
JPMorgan in a written notice (a “Settlement Notice”) that is delivered to
Counterparty at least two Scheduled Trading Days prior to such Valuation Date,
specifying (i) the Daily Number of Shares for each such Valuation Date and (ii)
the related Settlement Date(s) and (b) the Maturity Date.

 

If on any Exchange Business Day, the Number of Shares is greater than the number
of Shares underlying all of Counterparty’s then outstanding 2.50% Convertible
Senior Notes due 2023 (the “Notes”), Counterparty may provide written notice to
JPMorgan of such fact (such notice, a “Notional Excess Notice”). Promptly
following the date 90 calendar days immediately following the date on which
JPMorgan receives a Notional Excess Notice from Counterparty (taking into
consideration the amount of time necessary to complete any related unwind
activity with respect to JPMorgan’s Hedge Positions), JPMorgan shall deliver a
Settlement Notice to Counterparty designating a Valuation Date and related
Settlement Date with respect to a Daily Number of Shares such that the Number of
Shares following such Settlement Date is less than or equal to the number of
Shares underlying all then outstanding Notes.

    Market Disruption Event:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

3

 

 

Regulatory Disruption: Any event that JPMorgan, in its commercially reasonable
discretion and in good faith, based on the advice of legal counsel, determines
makes it advisable with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures applicable to JPMorgan (provided
that such requirements, policies and procedures relate to legal or regulatory
issues and are generally applicable in similar situations and applied in a
consistent manner in similar transactions), including any requirements, policies
or procedures relating to JPMorgan’s commercially reasonable hedging activities
hereunder (provided that such requirements, policies and procedures are
generally applicable in similar situations and applied in a consistent manner in
similar transactions), to refrain from or decrease any market activity in
connection with the Transaction.  JPMorgan shall notify Counterparty as soon as
reasonably practicable (but in no event later than three Scheduled Trading Days)
that a Regulatory Disruption has occurred and the Valuation Dates affected by
it, and JPMorgan shall promptly notify Counterparty of any termination of such
Regulatory Disruption.       Dividends:       Dividend Payment: In lieu of
Section 9.2(a)(iii) of the Equity Definitions, JPMorgan will pay to Counterparty
the Dividend Amount on the third Currency Business Day immediately following the
Dividend Payment Date.     Dividend Amount: (a) 100% of the per Share amount of
any cash dividend declared by the Issuer to holders of record of a Share on any
record date occurring during the period from, and including, the Effective Date
to, but excluding, the final Settlement Date, multiplied by (b) the Number of
Shares on such record date (after giving effect to any reduction on such record
date, if such record date is a Settlement Date).       Dividend Payment Date:
Each date on which the relevant Dividend Amount is paid by the Issuer to
shareholders of record.     Share Adjustments:       Method of Adjustment:
Calculation Agent Adjustment; provided that the parties agree that open market
Share repurchases at prevailing market price or accelerated share repurchases,
forward contracts or similar transactions (including without limitation any
discount to average VWAP prices) that are entered into at prevailing market
prices and in accordance with customary market terms for transactions of such
type to repurchase the Counterparty’s Shares shall not be considered Potential
Adjustment Events. For the avoidance of doubt, the payment of any cash dividend
or distribution on the Shares shall not constitute a Potential Adjustment Event
but instead shall be governed by the provisions set forth under the heading
“Dividends” above.

 

4

 

 

Extraordinary Events:       New Shares: In the definition of New Shares in
Section 12.1(i) of the Equity Definitions, the text in clause (i) shall be
deleted in its entirety and replaced with “publicly quoted, traded or listed on
any of the New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ
Global Market or The NASDAQ Capital Market (or their respective successors)”.  
  Consequences of Merger Events:       Share-for-Share: Calculation Agent
Adjustment     Share-for-Other: Cancellation and Payment     Share-for-Combined:
Cancellation and Payment; provided that JPMorgan may elect in its commercially
reasonable discretion Component Adjustment for all or part of the Transaction.  
  Consequences of Tender Offers:       Tender Offer: Applicable; provided that
the definition of “Tender Offer” in Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the phrase “greater than 10% and less than 100% of
the outstanding voting shares of the Issuer” with “(x) greater than 15% and less
than 100% of the outstanding Shares in respect of any Tender Offer made by any
entity or person other than the Issuer or any subsidiary thereof or (y) greater
than 20% and less than 100% of the outstanding Shares in respect of any Tender
Offer made by the Issuer or any subsidiary thereof”.     Share-for-Share:
Calculation Agent Adjustment     Share-for-Other: Calculation Agent Adjustment  
  Share-for-Combined: Calculation Agent Adjustment     Calculation Agent
Adjustment: If, with respect to a Merger Event or a Tender Offer, the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia, then Cancellation and Payment may apply at JPMorgan’s commercially
reasonable election.     Composition of Combined Consideration: Not Applicable

 

5

 

 

Nationalization, Insolvency or Delisting: Cancellation and Payment; provided
that, in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange.  For purposes of this Confirmation (x) the phrase
“will be cancelled” in the first line of Section 12.6(c)(ii) of the Equity
Definitions shall be replaced with the phrase “may be cancelled by JPMorgan in
its commercially reasonable discretion” and (y) the words “if so cancelled”
shall be inserted immediately following the word “and” in the second line of
Section 12.6(c)(ii) of the Equity Definitions.       Additional Disruption
Events:       Change in Law: Applicable; provided that Section 12.9(a)(ii) of
the Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) replacing the word
“Shares” where it appears in clause (X) thereof with the words “Hedge Position”
(iii) adding the phrase “in the manner contemplated by the Hedging Party on the
Trade Date” immediately following the word “Transaction” in clause (X) thereof
and (iv) replacing the parenthetical beginning after the word “regulation” in
the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption, effectiveness or
promulgation of new regulations authorized or mandated by existing statute)”.  
  Failure to Deliver: Applicable     Hedging Disruption: Applicable; provided
that Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
(i) the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (ii) the following at
the end of such Section: “Such inability described in phrases (A) or (B) above
shall not constitute a “Hedging Disruption” if such inability results solely
from the Hedging Party’s creditworthiness or financial position”; provided,
further that Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.       Increased Cost of Hedging: Applicable; provided that
such increased cost described in Section 12.9(a)(vi) of the Equity Definitions
shall not constitute an “Increased Cost of Hedging” if such increased cost
results solely from the Hedging Party’s creditworthiness or financial
position.  For purposes of this Confirmation (x) the comma immediately preceding
“(B)” in the seventh line of Section 12.9(b)(vi) of the Equity Definitions shall
be replaced with the word “or”, (y) clause (C) of Section 12.9(b)(vi) of the
Equity Definitions shall be deleted and (z) the words “either party” in the
twelfth line of Section 12.9(b)(vi) of the Equity Definitions shall be replaced
with the words “the Hedging Party”.  

 

6

 

 

Loss of Stock Borrow: Not Applicable     Increased Cost of Stock Borrow: Not
Applicable     Hedging Party: For all applicable Disruption Events, JPMorgan.  
  Determining Party: For all applicable Extraordinary Events, JPMorgan.  All
calculations and adjustments by the Determining Party shall be made in good
faith and in a commercially reasonable manner.  Following any calculation by the
Determining Party hereunder, upon written request by Counterparty, the
Determining Party will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will the Determining Party be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it.     Non-Reliance: Applicable     Agreements and
Acknowledgements Regarding Hedging Activities: Applicable     Additional
Acknowledgements: Applicable

 

3.           Account Details:

 

(a)Account for payments to Counterparty:

 

To be provided by Counterparty.

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 

(b)Account for payments to JPMorgan:

 



  Bank: JPMorgan Chase Bank, N.A.   ABA#: 021000021   Acct No.: 099997979  
Beneficiary: JPMorgan Chase Bank, N.A. New York   Ref: Derivatives



 

Account for delivery of Shares from JPMorgan:

 

To be provided by JPMorgan.

 

4.            Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of JPMorgan for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

7

 

 

5.           Notices: For purposes of this Confirmation:

 

(a)Address for notices or communications to Counterparty:

 

Accelerate Diagnostics, Inc.
3950 South Country Club, Suite 470
Tucson, AZ 85714
Attention: General Counsel
Telephone No.:      +1 (520) 365-3100

 

(b)Address for notices or communications to JPMorgan:

 

JPMorgan Chase Bank, National Association
EDG Marketing Support

Email: edg_notices@jpmorgan.com   edg_ny_corporate_sales_support@jpmorgan.com
Facsimile No: 1-866-886-4506

 



 With a copy to:

 



Attention: Yun Xie Title: Executive Director Telephone No: 415-315-4956 Email:
yun.x.xie@jpmorgan.com



 

6.           Representations, Warranties and Agreements.

 

I.       Representations, Warranties and Agreements of Counterparty. Each of the
representations and warranties of Counterparty set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”), dated as of March 22, 2018,
between Counterparty and J.P. Morgan Securities LLC, as representatives of the
Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to JPMorgan as if set forth herein.
Furthermore, in addition to the representations set forth in the Master
Agreement, Counterparty represents and warrants to, and agrees with, JPMorgan,
on the date hereof, that:

 

(a)        (i) It is not entering into the Transaction on behalf of or for the
accounts of any other person or entity, and will not transfer or assign its
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it understands that the Transaction is subject to
complex risks which may arise without warning and may at times be volatile, and
that losses may occur quickly and in unanticipated magnitude; (iii) it is
authorized to enter into the Transaction; (iv) it has consulted with its legal
advisor(s) and has reached its own conclusions about the Transaction, and any
legal, regulatory, tax, accounting or economic consequences arising from the
Transaction; (v) it has concluded that the Transaction is suitable in light of
its own investment objectives, financial condition and expertise; and
(vi) neither JPMorgan nor any of its affiliates has advised it with respect to
any legal, regulatory, tax, accounting or economic consequences arising from the
Transaction, and neither JPMorgan nor any of its affiliates is acting as agent,
or advisor for Counterparty in connection with the Transaction.

 

(b)       Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

8

 

 

(c)       The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to update prior statements and
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading. Counterparty is not in possession of any material
nonpublic information regarding the business, operations or prospects of
Counterparty or the Shares.

 

(d)       Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act.

 

(e)       Counterparty is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution. Counterparty
shall not, during (x) the period beginning on, and including, the 42nd Scheduled
Trading Day immediately preceding March 15, 2023 and ending on, and including,
the second Scheduled Trading Day immediately following March 15, 2023 or (y) the
period beginning on, and including, the date on which Counterparty or any
subsidiary thereof repurchases or exchanges any of Counterparty’s 2.50%
Convertible Senior Notes due 2023 (the “Notes”) pursuant to the terms thereof,
commences a tender offer for the Notes or enters into any agreement to
repurchase or exchange the Notes, and ending on, and including, the second
Scheduled Trading Day immediately following completion by JPMorgan of any unwind
activity with respect to JPMorgan’s Hedge Positions as a result of any such
repurchase, exchange or tender offer (any period described in clause (x) or
clause (y) a “Prohibited Period”), engage in any such distribution, other than a
distribution meeting the requirements of one of the exceptions set forth in Rule
101(b) and Rule 102(b) of Regulation M. Counterparty shall give contemporaneous
written notice to JPMorgan upon it or any of its subsidiaries repurchasing or
exchanging the Notes pursuant to their terms, commencing a tender offer for the
Notes or entering into any agreement to repurchase or exchange the Notes, and
JPMorgan shall give prompt written notice to Counterparty of its completion of
any unwind activity with respect to JPMorgan’s Hedge Positions as a result of
such repurchase, exchange or tender offer.

 

(f)       The Transaction was approved by the board of directors of
Counterparty, and Counterparty is entering into the Transaction solely for the
purposes stated in such board resolution. There is no internal policy of
Counterparty, whether written or oral, that would prohibit Counterparty from
entering into any aspect of the Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

(g)       Counterparty has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(h)       On and immediately after the Trade Date and the Prepayment Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and (E)
Counterparty could have purchased Shares with an aggregate purchase price equal
to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

(i)       Counterparty has made, and will make, all filings required to be made
by it with the SEC, any securities exchange or any other regulatory body with
respect to the Transaction contemplated hereby.

 

9

 

 

(j)       Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will (i)
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, (ii) violate any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency or (iii) conflict with or result in a
breach of any agreement or instrument to which Counterparty is a party or by
which Counterparty is bound or to which Counterparty or any of its subsidiaries
is subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, except, in the case of clauses (ii) and
(iii), as would not reasonably be expected to have a material adverse effect on
Counterparty.

 

(k)       No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

(l)       Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(m)       No U.S. state or local law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of JPMorgan or its affiliates
owning or holding (however defined) Shares, other than any regulation that
JPMorgan would be subject to as a result of its being a regulated entity under
various applicable laws, including U.S. securities laws and FINRA.

 

(n)       On the Trade Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

(o)       The assets of Company do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

 

II.       Representations and Warranties of Counterparty and JPMorgan.
Counterparty and JPMorgan hereby by represent and warrant to JPMorgan and
Counterparty, respectively, on the date hereof, that:

 

(a)       Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(b)       Each of JPMorgan and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to JPMorgan that (i) it has the financial ability to
bear the economic risk of its investment in the Transaction and is able to bear
a total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

7.           Other Provisions.

 

(a)       Opinions. On or prior to the Effective Date, Counterparty shall
deliver to JPMorgan an opinion of counsel, dated as of the Effective Date, in
form and substance reasonably satisfactory to JPMorgan, with respect to the due
incorporation, existence and good standing of Counterparty in Delaware, the due
authorization, execution and delivery of this Confirmation, and, in respect of
the execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any agreement required to be filed as an exhibit to
Counterparty’s most recent Annual Report on Form 10-K, Counterparty’s
certificate of incorporation or Counterparty’s by-laws. Delivery of such opinion
to JPMorgan shall be a condition precedent for the purpose of Section 2(a)(iii)
of the Master Agreement with respect to each obligation of JPMorgan under
Section 2(a)(i) of the Master Agreement.

 

10

 

 

(b)       Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give JPMorgan a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is (i)
less than 48.4 million (in the case of the first such notice) or (ii) thereafter
more than 5.6 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
JPMorgan and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
JPMorgan’s commercially reasonable hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide JPMorgan
with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide JPMorgan with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)       Early Unwind. In the event the sale of the “Underwritten Securities”
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to JPMorgan an
opinion of counsel as required pursuant to Section 7(a), in each case by 12:00
p.m. (New York City time) on the Prepayment Date, or such later date as agreed
upon by the parties (the Prepayment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of JPMorgan and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of JPMorgan and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

11

 

 

(d)       Transfer or Assignment.

 

(i) JPMorgan may transfer or assign (a “Transfer”) all or any part of its rights
or obligations under the Transaction (A) to any affiliate of JPMorgan, without
Counterparty’s consent (1)(I) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than JPMorgan’s credit
rating at the time of such Transfer or (II) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
JPMorgan generally for similar transactions, by JPMorgan or JPMorgan Chase &
Co., (2) so long as an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment and
(3) so long as a result of such transfer or assignment, Counterparty will not be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement, as applicable, greater than the amount that
Counterparty would have been required to pay to JPMorgan in the absence of such
transfer or assignment except to the extent the greater amount is due to a
Change in Tax Law after the date of such transfer or assignment or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld) to any
other third party with a rating for its long term, unsecured and unsubordinated
indebtedness (or to any other third party whose obligations are guaranteed by an
entity with a rating for its long term, unsecured and unsubordinated
indebtedness) equal to or better than the lesser of (1) the credit rating of
JPMorgan at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and JPMorgan. JPMorgan shall promptly provide written notice to
Counterparty of any such Transfer. If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Forward Equity Percentage exceeds 14.5%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
JPMorgan is unable after using its commercially reasonable efforts to effect a
transfer or assignment of a portion of the Transaction to a third party on
pricing terms reasonably acceptable to JPMorgan and within a time period
reasonably acceptable to JPMorgan such that no Excess Ownership Position exists,
then JPMorgan may designate any Exchange Business Day as an Early Termination
Date with respect to a portion of the Transaction (the “Terminated Portion”),
such that following such partial termination no Excess Ownership Position
exists. In the event that JPMorgan so designates an Early Termination Date with
respect to a portion of the Transaction, a payment shall be made pursuant to
Section 6 of the Master Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Shares equal to the number of Shares underlying the Terminated
Portion, (2) Counterparty were the sole Affected Party with respect to such
partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 7(f)
shall apply to any amount that is payable by JPMorgan to Counterparty pursuant
to this sentence as if Counterparty was not the Affected Party). The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that JPMorgan and any of its
affiliates or any other person subject to aggregation with JPMorgan for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act, or any
“group” (within the meaning of Section 13 of the Exchange Act) of which JPMorgan
is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day. The “Forward Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the
Number of Shares and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
JPMorgan and any person whose ownership position would be aggregated with that
of JPMorgan (JPMorgan or any such person, a “JPMorgan Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by JPMorgan in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a JPMorgan Person, or could result in an
adverse effect on a JPMorgan Person, under any Applicable Restriction, as
determined by JPMorgan in its reasonable discretion, minus (B) 1% of the number
of Shares outstanding.

 

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any Shares
or other securities, or make or receive any payment in cash, to or from
Counterparty, JPMorgan may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform JPMorgan’s obligations in respect of
the Transaction and any such designee may assume such obligations (a “JPMorgan
Affiliated Entity”). JPMorgan shall be discharged of its obligations to
Counterparty to the extent of any such performance by such JPMorgan Affiliated
Entity of JPMorgan’s obligations hereunder.

 

12

 

 

(e)       Staggered Settlement. If upon advice of counsel with respect to any
legal, regulatory or self-regulatory requirements or related policies or
procedures applicable to JPMorgan, including any requirements, policies or
procedures relating to JPMorgan’s commercially reasonable hedging activities
hereunder that would be customarily applicable to transactions of this type by
JPMorgan, JPMorgan reasonably determines that it would not be practicable or
advisable to deliver, or to acquire Shares to deliver, any or all of the Shares
to be delivered by JPMorgan on any Settlement Date for the Transaction, JPMorgan
may, by notice to Counterparty on or prior to such Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Daily Number of Shares otherwise
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on a Nominal Settlement
Date as follows:

 

(1)in such notice, JPMorgan will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date or delivery times;

 

(2)the aggregate number of Shares that JPMorgan will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that JPMorgan would otherwise be required to deliver on
such Nominal Settlement Date; and

 

(3)the Physical Settlement terms will apply on each Staggered Settlement Date,
except that the Daily Number of Shares otherwise deliverable on such Nominal
Settlement Date will be allocated among such Staggered Settlement Dates or
delivery times as specified by JPMorgan in the notice referred to in clause (1)
above.

 

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, JPMorgan shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which JPMorgan would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against JPMorgan’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to JPMorgan hereunder.

 

(f)       Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event, and if JPMorgan would
owe any amount to Counterparty pursuant to Section 6(d)(ii) of the Master
Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then JPMorgan shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below).

 

Share Termination Alternative: If applicable, JPMorgan shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Master Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.  
  Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation,
divided by the Share Termination Unit Price.  The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

13

 

 

Share Termination Unit Price: The value to JPMorgan of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to JPMorgan at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price, the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property or the
per Share unwind price of any Share-linked commercially reasonable Hedge
Positions, as the case may be.     Share Termination Delivery Unit: One Share
or, if the Shares have changed into cash or any other property or the right to
receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.     Failure to Deliver: Applicable     Other applicable
provisions: If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”.  “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

(g)       Securities Contract, Swap Agreement. The parties hereto intend for (i)
the Transaction to be a “securities contract” and a “swap agreement” as defined
in the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event under this Confirmation with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(h)       No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction. Obligations
under the Transaction shall not be netted, recouped or set off (including
pursuant to Section 6 of the Master Agreement) against any other obligations of
the parties, whether arising under the Master Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Master Agreement) against
obligations under the Transaction, whether arising under the Master Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

 

14

 

 

(i)       Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that
this Confirmation is not intended to convey to JPMorgan rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit JPMorgan’s right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
JPMorgan’s rights in respect of any transactions other than the Transaction.

 

(j)       Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

 

(k)       Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party (i)
certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

(l)       Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(m)       Right to Extend. JPMorgan may postpone or add, in whole or in part,
any Valuation Dates and related Settlement Dates, or any other date of
valuation, payment or delivery by JPMorgan, with respect to some or all of the
Number of Shares hereunder, if JPMorgan reasonably determines, in its
discretion, based on advice of counsel in the case of the immediately following
clause (ii), that such action is reasonably necessary or appropriate (i) to
preserve JPMorgan’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or (ii) to enable JPMorgan
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if JPMorgan were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements or related policies
and procedures applicable to JPMorgan, including any requirements, policies or
procedures relating to JPMorgan’s commercially reasonable hedging activities
hereunder; provided that that in no event shall JPMorgan have the right to so
postpone or add any Valuation Date(s), Settlement Date(s) or any other date of
valuation, payment or delivery beyond the 80th Scheduled Trading Day (excluding
any Scheduled Trading Day on which a Market Disruption Event occurs) immediately
following the Maturity Date.

 

(n)       Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

 

(o)       Payment by Counterparty. In the event that, following payment of the
Prepayment Amount (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default and, as a result, Counterparty owes to JPMorgan an amount calculated
under Section 6(e) of the Master Agreement or (ii) Counterparty owes to
JPMorgan, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, in each case,
such amount shall be deemed to be zero.

 

15

 

 

(p)       Delivery or Receipt of Cash. For the avoidance of doubt, other than
payment of the Prepayment Amount by Counterparty and receipt by Counterparty of
any payment pursuant to the provisions under the heading “Dividends” in Section
2, nothing in this Confirmation shall be interpreted as requiring Counterparty
to pay or receive cash, except in circumstances where payment or receipt of cash
is within Counterparty’s control or in those circumstances in which holders of
Shares would also receive cash.

 

(q)       Notice. Counterparty shall, upon obtaining knowledge of the occurrence
of any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in respect of
which it would be the Defaulting Party, a Termination Event in respect of which
it would be an Affected Party, a Potential Adjustment Event or an Extraordinary
Event (including without limitation an Additional Disruption Event), notify
JPMorgan within one Scheduled Trading Day of the occurrence of obtaining such
knowledge.

 

(r)       Agreements and Acknowledgements Regarding Hedging. (i) Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
final Valuation Date, JPMorgan and its affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) JPMorgan and its affiliates also may be active
in the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) JPMorgan shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (D) any market activities of JPMorgan and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

 

(ii)       JPMorgan agrees to use commercially reasonable efforts to establish
its initial Hedge Positions, or portion thereof, with respect to the
Transactions that consists of over-the-counter equity derivative transactions
relating to the Shares with one or more counterparties that JPMorgan believes in
good faith to be purchaser(s) of the Notes at or around the time it agrees to
enter into such transaction with each such counterparty (it being understood
that for the avoidance of doubt, following the establishment of such Hedge
Position, JPMorgan shall not be required to maintain any such Hedge Positions
with any such counterparties). JPMorgan further agrees that it will not
establish subsequent Hedge Positions, or any portion thereof, with respect to
the Transactions that relate to the Shares, unless JPMorgan has reason to
believe, in good faith, that the counterparty to a transaction in respect of any
such Hedge Position is a holder of the Notes at or around the time it agrees to
enter into such transaction with JPMorgan (it being understood that, for the
avoidance of doubt, following the establishment of such subsequent Hedge
Position, JPMorgan shall not be required to maintain such Hedge Position with
such counterparty).

 

(s)       Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

(t)       Tax Matters.

 

(i)       For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8ECI or Form W-9 (or successor thereto), (a) on or before the
date of execution of this Confirmation and (b) promptly upon learning that any
such tax form previously provided has become obsolete or incorrect, and further
Counterparty and Dealer shall promptly provide such other tax forms and
documents as reasonably requested.

 

(ii)       Withholding Tax imposed on payments to non-U.S. counterparties under
the United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

16

 

 

(iii)       HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder. For the avoidance of doubt, any such tax imposed
under Section 871(m) of the Code is a Tax the deduction or withholding of which
is required by applicable law for the purposes of Section 2(d) of the Agreement.

 

[Signatures to follow on separate page]

 

17

 

 

[tv489585_ex10-2img2.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Yours sincerely,

 

  J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association       By: /s/Yun Xie   Name: Yun Xie   Title:
Executive Director

 

Confirmed as of the date first

above written:

 

Accelerate Diagnostics, Inc.       By: /s/Steve Reichling   Name: Steve
Reichling   Title: Chief Financial Officer  

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 



 